Citation Nr: 1527378	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-14 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In this regard, the Board notes that a March 2008 rating decision initially denied service connection for a low back disorder.  However, as noted in the March 2009 rating decision, additional evidence was received in January 2008, but not considered in the March 2008 rating decision.  38 C.F.R. § 3.156(b) (2014).  Therefore, the RO reconsidered the Veteran's claim in light of the additional evidence in the March 2009 rating decision.  Thereafter, the Veteran perfected an appeal of such decision.

In February 2011, the Veteran testified before a Decision Review Officer at the RO and, in April 2015, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.  During the Board hearing, the Veteran and her representative waived initial review by the agency of original jurisdiction (AOJ) of the evidence associated with the record after the issuance of the October 2013 supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such newly received evidence.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing system.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran seeks service connection for a low back disorder.  She alleges that she injured her lower back in service in or around 1987 when she fell from a large truck and landed on her lower back during active duty service.  See April 2015 Hearing Transcript at p. 4-5.  She maintains that she has continuously experienced, and sought treatment for, back issues since her in-service injury.  Id.  Therefore, she contends that service connection for a low back disorder is warranted.

While it appears that the Veteran's service treatment records are incomplete, which will be discussed further below, and the current records are negative for any complaints, treatment, or diagnoses referable to her back, a December 2007 statement from E.W. indicates that she was a staff sergeant for the medical company for the Veteran's battalion and that she recalled the Veteran's in-service fall on her back.  E.W. recounted the nature of the Veteran's injury and indicated that she called the Veteran experiencing ongoing back pain and problems throughout the remainder of her time in service.  

The Board's review of the record reveals that the Veteran has not been afforded a VA examination with respect to her claimed back condition.  Based on the evidence currently on file, and in consideration of the Veteran's assertions of ongoing symptomatology in addition to a diagnosis of arthritis of the lower back, the Board believes that the threshold requirements discussed in McLendon v. Nicholson, 20 Vet. App. 79 (2006), are met with respect to this claim, warranting an examination in accordance with the duty to assist.  See January 27, 2011 VA Treatment Record.  The Board notes that the Veteran submitted a January 2014 letter from a private chiropractor who opined that her back condition is chronic and more likely related to her in-service injury.  Because the letter lacks a sufficiently detailed supportive rationale for its conclusion, such letter is insufficient, by itself, to support a grant of the Veteran's claim.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, a remand for a VA examination with an etiological opinion is necessary.

Remand is also needed to attempt to secure all records of the Veteran's service treatment records.  The Veteran's claims file currently contains service treatment records dated from August 1987 to December 1989.  The Board notes that the record contains an August 2011 Formal Finding of Unavailability of Service Treatment Records indicating that, in response to a request by the AOJ to the National Personnel Records Center (NPRC), the Defense Personnel Records Imaging System (DPRIS) provided the AOJ with a response that included the Veteran's personnel records, including microfiche of those records, but no medical records.  The record, however, does not contain the April 2011 DPRIS response cited to in the Formal Finding, and it is unclear whether DPRIS failed to include the Veteran's in-service treatment records because such are not, in fact, available.  Moreover, the Veteran testified that she received treatment at the 209th Dispensary at Hanau, Germany, immediately after her claimed in-service back injury, and that such treatment included x-rays of her back.  See April 2015 Hearing Transcript at p. 4-5.  She further testified that she was placed on quarters for a week and then placed on profile allowing only administrative duty.  Id.  Under the circumstances, the Board finds that the AOJ should again attempt to obtain the all of the Veteran's outstanding service treatment records, including those from the 209th Dispensary at Hanau, Germany, as well as any personnel records that may contain a record of profiles.

As for VA treatment records, the Veteran reported that she continued to receive treatment for her back immediately after separating from service, specifically at the Capitola, California, VA clinic and also from the Sepulveda, California, VA medical facility in or around 1997.  See April 2015 Hearing Transcript at p. 9.  Such records, however, are missing from the claims file, which currently includes VA treatment records dated from July 2007 to July 2014.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of VA treatment of the Veteran from December 1989 to July 2007.

In addition, the Veteran mentioned receiving other post-service treatment at Fort Benning (specifically, the Martin Army Community Hospital (ACH)), Fort Drum, and the 209th Dispensary in Hanau, Germany.  See February 2011 Hearing Transcript at p. 4-5, April 2015 Hearing Transcript at p. 15.  The record contains no post-service treatment records whatsoever from Fort Drum or the 209th Dispensary.  Although the Veteran testified that she had received treatment at Fort Benning from 1989 to the present, the record contains treatment records from that facility only from 1999 until October 2012.  Accordingly, the AOJ should obtain and associate with the claims file all outstanding, pertinent records of treatment of the Veteran from these facilities.  In this regard, she has indicated that she was treated as her husband's dependent and, as such, a search of records for her under his name should also be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from December 1989 to July 2007 pertaining to the Veteran's claimed back disorder, including any treatment sought at VA medical facilities in California.  All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain all service treatment and personnel records, including any records relating to treatment sought for back injury in or around 1987 from the 209th Dispensary in Hanau, Germany.  All reasonable attempts should be made to obtain any identified records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain all post-service non-VA treatment records pertaining to the Veteran's back from Fort Benning or the Martin ACH from 1989 to May 1999, and also from Fort Drum and the 209th Dispensary in Hanau, Germany.  All reasonable attempts should be made to obtain any identified records.  In this regard, a search of records for the Veteran under her husband's name should also be conducted.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her low back disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner should address the following questions:

(A) Identify all current diagnoses of the low back, to include arthritis of the lower back.

(B) For each currently diagnosed low back disorder, offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that such is related to the Veteran's military service, to include the back injury she alleges she sustained during service?  In offering such opinion, the examiner should consider the Veteran's allegations that she experienced back issues from the time of her alleged in-service injury until the present time.

(C) If arthritis of the back is diagnosed, determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that such manifested within one year of the Veteran's December 1989 (i.e., by December 1990). If so, describe the manifestations.

In offering any opinion, the examiner should consider the full evidence of record, to include the lay statements of record from the Veteran and records of all medical treatment. All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

